Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 7/28/21. Claims 73-84 are pending and under examination.

Information Disclosure Statement
The 3-page information disclosure statement filed 7/28/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks certain required elements, such as a column for the examiner’s initial’s (37 CFR 1.98(1)(ii)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Withdrawn Rejections
The objection to the specification is withdrawn in light of the amendments.
The rejection under §112(a) is withdrawn. While not clear from the disclosure as filed, Applicant attests in the remarks filed 7/28/21 that all of the antibodies in Table 1 as well as the antibodies disclosed in the “dozen patents, patent publications and non-patent publications” also disclose antibodies that “bind in the range of C89 to F760 of human TfR1, permit transferrin binding to TfR1 and cross-react with 
The rejection under §103 is withdrawn as discussed below under the heading “Allowable Subject Matter”.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 73-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-112 of copending Application No. 17264905 (reference application) in view of Levin (WO 2018/129384; cited on p.6 of IDS 4/20/21) in view of Sagert (US 20160355599) and further in view of Uhlmann (US 20150247141) and Dommerholt (cited on p.8 of IDS 4/20/21) and CDER. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a composition comprising the same anti-transferrin antibody as instantly claimed, also bound to a therapeutic oligonucleotide and linked by the same linkers (e.g., Val-Cit). The reference claims also include a method of treatment (claim 99). It would have been obvious to substitute the therapeutic oligonucleotide treating DM1 in the reference claims with the oligonucleotide to treat DMD as both the reference and instant claims utilize transferrin antibodies to deliver a therapeutic oligonucleotide with complementarity to an etiologic gene. The remaining claim limitations not found expressly in the reference claims are discussed in the obviousness rejection in view of the cited references above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 73-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims:
 80-89 and 91-100 of copending Application No. 17205102 (reference application) 
75-94 of copending Application No. 17264948 (reference application) 
1-21 of U.S. Patent No. 11111309, issuing from claims 75-95 of copending Application No. 17205123 (reference patent/application) 
71-90 of copending Application No. 17264966 (reference application) 
66-86 of copending Application No. 17265016 (reference application) 
69-88 of copending Application No. 17265014  (reference application) 
60-79 of copending Application No. 17265019 (reference application) 
92-113 of copending Application No. 17264998 (reference application) 
92-111 of copending Application No. 17205139  (reference application) 
96-115 of copending Application No. 17265044 (reference application) 
73-92 of copending Application No. 17265024  (reference application) 
72-91 of copending Application No. 17264972 (reference application) 

each in view of Levin (WO 2018/129384; cited on p.6 of IDS 4/20/21) in view of Sagert (US 20160355599) and further in view of Uhlmann (US 20150247141) and Dommerholt (cited on p.8 of IDS 4/20/21) and CDER.
	The instant claims are not patentably distinct from these reference claims because the instant claims would have been obvious over the reference claims. Broadly, the reference claims are all directed to an anti-transferrin antibody which binds in the region of C89-F760 of human transferrin receptor protein of SEQ ID NO: 1, said antibody being covalently linked to an oligonucleotide having complementarity to a target gene such that the oligonucleotide is delivered to a cell, generally resulting in a therapeutic outcome. The reference claims are directed to doing so in muscle cells, using Val-Cit linkers, etc. The difference lies in the target of the oligonucleotide and so the disease to be treated. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., using an anti-transferrin antibody to deliver a therapeutic oligonucleotide as claimed in the reference applications), and a person of ordinary skill would recognize that it would improve similar methods (i.e., the instant claims using the same anti-transferrin antibody to deliver a therapeutic oligonucleotide) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 
The therapeutic oligonucleotide for DMD in the instant claims was known in the art (see prior art analysis; Non-Final Office Action mailed 5/27/21 and incorporated herein). Substituting one known oligonucleotide to treat DMD for the oligonucleotide treating other diseases in the reference claims represents an obvious variation.

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
Applicant does not argue the merits of the rejections. Rather, Applicant requests such rejections be held in abeyance until allowable subject matter is agreed upon, citing MPEP §804(I)(B). This is not persuasive because there is no support for this practice in the cited section of the MPEP nor in any other portion of the MPEP. Applicant’s cited portion states “the merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue”. Further, MPEP §804(I)(B)(1) explicitly states that the actual filing of a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims is necessary for further consideration of the rejection of the claims; nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance.
	As Applicant has provided neither a terminal disclaimer nor made any bona fide attempt to show the claims are patentably distinct from the reference claims, the argument is not persuasive.
	
Allowable Subject Matter
Levin, as referred to below, is WO 2018129384, previously made of record.
There are several factors weighing in favor of obviousness, such as the fact that every element of the therapeutic was known in the prior art and is being predictably used for its known purpose; see MPEP 
There are also factors weighing against obviousness. This is primarily in the fact that, while the prior art discloses each element, it does so in a way by which each element is in a list of many other elements. To arrive at the instant method, one must select an anti-transferrin antibody from among all of the binding moieties disclosed, many of which are structurally unrelated or which will function via different mechanisms (see Levin paragraph 230). There are also many targets to choose from; see Levin tables 17-21, listing alternative therapeutics spanning twenty-two (22) pages. This essentially requires selecting two specific elements from two different lists, where both genera are exemplified by a “laundry list” of possibilities (see MPEP §2163(I)(A)). The claim is also limited to linking the oligonucleotide to the 5’ end—selecting from either 3’ or 5’—using lysine (selected from either lysine or cysteine). The claim also is limited to a Val-Cit linker selected from the prior art’s disclosure of an extensive list of possible linkers, including both cleavable and non-cleavable, disclosed at p.89-94.
Obviousness may arise when provided with a lead compound and the substitution is made from such a list; MPEP §2143(I)(B). However, as Applicant correctly points out, the “lead compounds” of Levin—the particular embodiments disclosed—do not combine an anti-transferrin antibody with any nucleotide which would skip exon 51. The particular embodiments of Levin conjugate at the 3’ end using cysteine and an SMCC linker. Thus, while the instantly claimed elements are undoubtedly amongst the lists of the prior art, the so-called “blaze marks” would have lead the ordinary artisan to other members of every genera (therapeutic, linker, conjugation residue, conjugation end) rather than the species instantly claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649